317 So. 2d 453 (1975)
Gertrude S. ZULLO, Appellant,
v.
Joseph ZULLO, Appellee.
No. 74-1584.
District Court of Appeal of Florida, Third District.
July 29, 1975.
Rehearing Denied September 15, 1975.
Albert George Siegel, Miami Beach, for appellant.
Abramson, Scremin, Mendigutia & Libman, Miami, for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
This is an appeal by Gertrude S. Zullo, the former wife of Joseph Zullo, from a final judgment which found that the plaintiff, Joseph Zullo, was entitled to certain monies which represented one-half the payments on a mortgage in their joint names. We have not been furnished with a record of the evidence before the trial judge and appellant states that she accepts the findings of fact contained in the judgment. *454 One of these findings of fact together with the conclusions of law is as follows:
"7. In this action Mr. Zullo alleges that he is the owner of an undivided one-half interest in the purchase money mortgage and note, and the Court concludes under the facts in this case, he is.
"The `Release' and Quit-Claim Deed were executed by Mr. Zullo as a property settlement agreement in contemplation of a divorce to be obtained at that time-in 1963; the divorce, however, was not obtained at that time and the parties reconciled. The `Release' and Quit-Claim Deed, therefore, are invalid and Mr. Zullo remained a joint owner of the property and, therefore, is entitled to a one-half interest in the note and mortgage."
We hold that the court's conclusion of law upon the facts stated is supported by the law stated in Weeks v. Weeks, 1940, 143 Fla. 686, 197 So. 393, 395.
Affirmed.